DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
By way of amendment filed 11/23/2020: claims 1-8, 15, and 16 are amended, claims 9, 10, 12-14, and 17 are withdrawn, claim 11 is withdrawn and amended, and claims 18-20 are new.
Claim Objections
The previous objections under this heading are withdrawn due to the amendments.
Claim Rejections - 35 USC § 112
The previous rejection under this heading is withdrawn due to the amendments.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The listing “at least one of soap and an abrasive powder or paste” is vague and indefinite due to the lack of punctuation, the specification does not alleviate the issue.  Based on how it is written the following choices are possible to fulfil the claim limitation:
Soap (At least one of soap, and an abrasive powder or paste
Abrasive powder (At least one of soap, and an abrasive powder or paste)
Paste (At least one of soap, and an abrasive powder or paste)
Soap and Abrasive powder, as two separate entities (At least one of soap, and an abrasive powder or paste)
Soap and Abrasive powder, as a single entity, i.e. a premix (At least one of soap, and an abrasive powder or paste)
Soap and Paste (At least one of soap, and an abrasive powder or paste)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-3, 5-8, 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rannoux et al (WO 2017/118499; herein Rannoux, using U.S. PGPub 2019/0022912 as the English equivalent, both already of record), in view of Nervous System Blog (Behind the Scenes: Polishing 3D Prints; https://n-e-r-v-o-u-s.com/blog/?p=5168), and as evidenced by Raytech Adjusta-Vibe 25SS (https://raytech-ind.com/metal-finishing/adjusta-vibe-25ss.html).  Regarding claim 1, Rannoux teaches:
A method for manufacturing a bracelet made of synthetic material for watches or jewelry comprising at least one strand, the method including a step of making, by extrusion, a band of synthetic material intended to form said at least one strand, and cutting said band to form said at least one strand with straight edges (Abstract, Figures, and throughout the specification.  Rannoux extrudes a wristband for a watch or jewelry out of synthetic material, and the extrudate is cut to size, otherwise the extruder of Figure 5 would create a band of indeterminate length which would be of no use)
Rannoux does not disclose the claimed polishing step.
In the same field of producing polymeric jewelry Nervous System Blog teaches using a vibratory tumbler to polish polymeric jewellery with ceramic cylinders (first three paragraphs and the video)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use a mechanical polishing step, such as that of Nervous System Blog, in order to create jewelry with a smooth and consistent finish (third paragraph).
It is noted that Nervous System Blog does not explicitly disclose rounding the edges, however such could be seen as a natural result of using such a polishing device.  Nevertheless, Nervous System Blog uses an Adjusta Vibe 25SS device, and as evidenced by Raytech such a machine can cut the radii down on parts polished there.
Regarding claim 2, Rannoux teaches:
Wherein the making the band is performed by extrusion (as previously discussed) and followed by cutting said band to form said at least one strand (paragraph 0058 and as previously discussed) before the polishing (step made obvious by Nervous System Blog)
Regarding claim 3:
As previously discussed Nervous System Blog teaches a vibratory polisher.
Regarding claim 5:
As previously discussed Nervous System Blog teaches using ceramic cylinders.  These are seen as chips.  Further the shape of the polishing medium is seen as obvious, since it has been held that the configuration of an article is a matter of choice which a person having ordinary skill in the art would find obvious absent persuasive evidence that the particular claimed configuration is significant (MPEP 2144.04 IV B).  Further, in this instance the shape is still obvious if the end result of a satisfactory polished surface is achieved.
Regarding claim 6, Rannoux teaches:
Wherein the band produced by the extrusion or moulding includes relief areas and/or areas formed of materials having different colours and/or properties (paragraphs 0031, 0032, 0034 and Figures 3, 4, 8, and 9)
Regarding claim 7, Rannoux teaches:
Wherein the band produced by the extrusion has a width that is equal to the width of said at least one strand (paragraph 0030)
Regarding claim 8, Rannoux teaches:
Wherein the band produced by the extrusion step has a width that substantially corresponds to the length of said at least one strand (paragraph 0030)
Regarding claim 16:
See remarks regarding claim 5.
Regarding claim 19:
Since no materials are claimed or polishing process parameters or materials are claimed, since the prior art makes obvious the process of claim 1, then the surface roughness of the end product is also obvious.  Also, since Nervous System Blog relates to polishing jewelry they would also be concerned with a sufficient surface roughness for proper user enjoyment.
Regarding claim 20:
Rannoux teaches a shore hardness A of 55 (paragraph 0036) or a range from 55 to 75 (paragraph 0047), and the claimed materials in paragraph 0039).




Claims 3, 4, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Rannoux and Nervous System Blog as applied above, and further in view of Hoffman (U.S. Patent 5,507,685).  Regarding claim 3:
Rannoux and Nervous System Blog make obvious the use of a vibratory polisher.  However, in the same field of polishing Hoffman teaches that one can use a vibratory or a centrifugal disc finisher for polishing (column 1, lines 41-48 and 59-67).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use either type of polishers, and to use a centrifugal disc polisher since it allows for good precision finishing in short times compared to the less refined finish from vibratory polishers.
Regarding claims 4 and 15:
Hoffman makes obvious the use of a centrifugal disc polisher, however is silent to the variables used.  Nevertheless those variables are seen as obvious, since a skilled artisan would understand what type of finish is required for the job and would understand how to use the machine in order to achieve the desired result.  It has been shown that a person of ordinary skill has good reason to pursue the known options in their art.  If this lead to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).



Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Rannoux, Nervous System Blog, and Raytech as applied above, and in further view of Ganoksin Orchid (https://orchid.ganoksin.com/t/what-liquid-do-you-use-in-your-vibratory-tumblers/37489).  Regarding claim 18:
Rannoux, Nervous System Blog, and Raytech are silent to adding soap.
However, in the same field of polishing in a vibratory tumbler, Ganoksin Orchid teaches adding soap to the water used (comment from user Mlou, 7/2009).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to add soap, since it prevents the removed material from redepositing on the surface.
Response to Arguments
Applicant's arguments filed 11/23/2020 have been fully considered but they are not persuasive.
The Applicant argues that Nervous System Blog does not disclose or suggest rounding the straight edges of such a piece of jewelry via the polishing step.  The Examiner disagrees.  It could be argued that the act of using the vibratory polisher of Nervous System Blog, a Raytech Adjusta Vibe 25SS, would naturally round the edges due to the action of the polishing media.  However, a more concrete teaching, comes from Raytech’s own website, where they specifically state using the Adjusta Vibe 25SS will round edges.
Conclusion



	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J KENNEDY whose telephone number is (571)270-7068.  The examiner can normally be reached on Mon-Fri 8am-6pm. Direct Fax 571-270-8068.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743